 IntheMatter of THE SHERWIN-WILLIAMS COMPANYandCHEMICALWORI-,ErsUNIONNo.22215, AMERICANFEDERATION OF LABORCase No. C-1875.-Decided December 5, 1941Jurisdiction:paint manufacturing industry.UnfairLabor PracticesInterference,Restraint, and Coercion:anti-union statements ; questioning em-ployees about the activities of "outside" union and reasons for its formation ;unlawful advocacy of inside union.Employer's requirement that its foremen renounce their union affiliation orsuffer demotionheldappropriate and not to constitute an unfair labor prac-ticewhere under the circumstances such action was taken to counteracttheir interference with the right of the subordinate employees to self-organizationCollective Bargaining:charges of, dismissed.held:it is not incumbent upon an employer when confronted with de-mands of two competing organizations as bargaining representative ofemployees to grant exclusive recognition to either of such organizations.Remedial Orders:employer ordered to cease and desist unfair labor practices.Mr. Christopher W. Hoey,'for the Board.Messrs. Thomas F. Veach,andGeorge D. Bonebrake,of Cleveland,Ohio, for the respondent.Mr. Leon Gerofsky,of Somerville, N. J., for the Independent.Mr. Samuel R. Isard,of Newark, N. J., andMr. Charlton Ogburn,by111r.C. C. Johnson,of New York City, for the Union.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by ChemicalWorkers Union No. 22215, American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (NewYork City), issued its complaint dated November 29, 1940, againstThe Sherwin-Williams Company, Bound Brook, New Jersey, hereincalled the respondent, alleging that the respondent had engaged in37 N L. R. B., No. 44.260 THE, SHERWIN-WILLIAMS COMPANY261and was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and accompanying notices of hearing thereonwere duly served upon the respondent, the Union, and IndependentLabor Union of Sherwin-Williams Employees, herein called theIndependent.Concerning the unfair labor practices, the complaint as amendedat the hearing,' alleged in substance that the respondent: (1) urged,persuaded, and warned its employees at its Bound Brook, New Jersey,plant against aiding, becoming, or remaining members of the Union;threatened its employees with discharge, demotion, or other reprisalsif they joined or aided the Union; expressed hostility towards theUnion, indicated approval of the Independent; and.urged, persuaded,and warned its employees to join or assist the Independent; (2) re-fused to bargain collectively with the Union as the exclusive repre-sentative of the employees of the respondent within an appropriateunit, although the majority of such employees had designated theUnion is their bargaining agent; and (3) by the foregoing and otheracts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On December 9, 1940, the respondent filed its answer to the com-plaint, in which it denied that it had engaged in any unfair laborpractices as alleged in the complaint and alleged affirmatively that,it had bargained collectively.2The respondent,, in its answer movedto dismiss the complaint, and also moved that the complaint bemade more definite and certain or, in the alternative, that it be fur-nished with a bill of particulars.Pursuant to notice, a hearing was held from December 9 through12, 1940, and January 7 through 21, 1941, at Somerville, New Jersey,before Telford E. Dudley, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board, the respondent, the Union,and the Independent were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the beginning of the hearing the re-spondent urged the formal motions contained in its answer to dis-miss the complaint and for a bill of particulars.The Trial Examineroverruled both of said motions.Likewise, at the opening of thehearing, the Independent filed a motion to intervene which was1The complaint was amended without objection to change the description of the appro-priate unit to include therein shipping employees2During the course ofthe hearing,on January7,1941,the respondent filed a supple-mental answer,in which it alleged that it had failed to come to an agreement with theUnion becausethe Union's demands were unreasonable.4 3 3 2.17- 4 2-v o r. 37-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted by the Trial Examiner over the objection of the Union.Thereupon the Independent filed its answer in which it denied thatthe respondent had warned, urged, or persuaded its employees tojoin the Independent, and alleged affirmatively that the respondenthad permitted its supervisory employees to persuade and warn its)employees to become members of the Union and to refrain frombecoming or remaining members of the Independent, and that therespondent had refused to bargain collectively with the Independent,which had been designated as the representative for collective bar-gaining by a majority of the employees in an appropriate unit.Motions by the Board and the Union to strike the affirmative matterfrom the Independent's answer were denied by the Trial Examiner.At the close of the Board's case and again at the close of the hear-ing, the respondent moved that the complaint be dismissed.TheIndependent joined in these motions in so far as the complaint per-tained to it.These motions were denied by the Trial Examiner.At the close of the hearing, counsel for the Board moved that thepleadings be conformed to the proof in regard to minor matters andstated that he did not thereby seek to enlarge the complaint.Thismotion was granted by the Trial Examiner.During the course ofthe hearing the Trial Examiner made rulings on other motions andon objections to the admission of evidence.We have reviewed therulings of the Trial Examiner and find that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 4, 1941, a stipulation was entered into betweencounsel for the Board, the respondent, the Union, and, the Inde-pendent as to certain corrections in the transcript of testimony atthe hearing, and on March 10, 1941, an order was issued by the TrialExaminer incorporating the stipulation as part of the record anddirecting that the corrections be made in the transcript of testimonyin accordance with said stipulation.On May 15, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent, theUnion, and the Independent.The Trial Examiner found that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the Act, and recommended thatit cease and desist therefrom and take certain appropriate affirmativeaction.On June 7 and June 16, 1941, respectively, the respondent and theIndependent filed exceptions to the Intermediate Report.Pursuantto notice duly served upon all parties, a hearing was held before theBoard in Washington, D. C., on August 14, 1941, for the purpose oforal argument.The respondent and the Independent were repre-sented by counsel and participated in the argument.I THE SHERWIN-WILLIAMS COMPANY263The Board has considered the exceptions of the respondent andthe Independent to the Intermediate Report and except in so far asthe exceptions are consistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, The Sherwin-Williams Company,-is anOhio cor-poration withgeneraloffices at Cleveland, Ohio'. It operates 14plants in 9 different States in which it manufactures paints, var-nishes, enamels, lacquers, insecticides, coal-tar products, disinfectants,cleaners,and related products. It also owns plants in Cuba andArgentina.The present proceeding relates only to the respondent'splant at Bound Brook, New Jersey, at which the respondent manu-factures agricultural insecticides, arsenic acids, and disinfectants.In the year 1939, the Bound Brook plant used approximately 20,000tons of raw materials, of which 98 percent was shipped to the plantfrom points outside the State of New Jersey.During the sameyear, the products of :the Bound Brook plant aggregated about 20,000 tons, of which 97 percent was shipped to points outside the StateofNew Jersey.The respondent employs approximately 210 em-ployees at its,Bound Brook plant.H. THE ORGANIZATIONS INVOLVEDChemicalWorkers Union No. 22215 is a labor organization affili-ated with the American Federation of Labor, herein called theA. F. of L. It admits to membership employees at the respondent'sBound Brook plant.The Independent Labor Union of Employees Of Sherwin-Williamsis an-unaffiliated labor organization which admits to membershipemployees at the respondent's Bound Brook plant.III.THE UNFAIR LABOR PRACTICESA: The chronology of events(1)Formation of the UnionIn November 1939 the employees at the respondent's Bound Brookplant began discussing the formation of unions and the increase inwages at nearby plants.Some 'employees suggested the formationof a union at the respondent's plant.. Accordingly, during about the 264DECISIONS OF -NATIONAL LABOR RELATIONS, BOARDsecond week of that month, John Malko,3 a foreman in the finishingdepartment, together with some other employees, prepared a petitionreading as-follows : "We, the undersigned, hereby give our undividedsupport to the organization of Insecticide Workers Union, at Sherwin-Williams Co., Bound Brook, New Jersey." The petition was thencirculated by Malko and others openly in the plant during workinghours.Eighty-five employees signed the petition.Malko, after some dis-cussion with the employees who signed the petition, made arrange-ments for Thaddeus J. Burns, an organizer for the A. F. of L., toaddress the respondent's employees at a meeting, to be held on Sun-day, November 19, 1939.At the same time a friend of Malko, oneChiesa, president of an A. F. of L. local at the nearby Johns-Manvilleplant, gave Malko some A. F. of L. authorization cards and suggestedthat he get a few signed before the meeting. Five cards were signedbefore November 19.During this week, Malko worked on the night shift from 11 p. in.to 6 a. in.At about midnight on Friday, November 17, Roger S.Ewing, production manager at the Bound Brook factory, paid a visitto the plant.Although Plant Superintendent Somerville testified thatitwas a common occurrence for. Ewing to visit the plant at nightMalko testified that he had never seen Ewing in the plant during thenight shift prior to this occasion and Ewing stated that he could recallno occasions when he had gone to the plant during the night shiftand talked to Malko except his visit of November 17 and one whichoccurred subsequent thereto.We find, as did the Trial Examiner,that Ewing's visit to the plant at night was an unusual occurrence.Ewing testified that he had" received reports that the night shiftshad been "soldiering" on the job and so went down to see what wasgoing on.After some preliminary conversation, Ewing asked Malko,who was then the foreman of one of the night crews, how he wasgetting along with the organization of the Union, why he was formingunion, and why he was dissatisfied with working conditions.Malkoanswered these questions, mentioning his own service with the re-spondent, his disappointment in not getting a recent promotion, thedissatisfaction of the men in the change of shift work, the workingof 1 day per week during the summertime which prevented the col-lection of unemployment insurance, and other grievances.Ewingthen asked if Malko had any complaints at that particular time.Malko replied that he would like to have in operation in the plant acontract similar to that at the Chipman Chemical Company, where aunion contract had been recently negotiated.Ewing replied thatMalko's position at the plant is hereinafter discussed. THE SHERWIN-WILLIAMS' COMPANY265he was "pretty sure" Somerville, the plant superintendent, had a copyof the Chipman contract and suggested that Malko see Somervilleand talk with him about it before the Union was organized-on the.approaching Sunday.Malko told Ewing that the meeting on Sundaywas just for the purpose of hearing some speakers; that as far as heknew, the Union was not organizing that Sunday and would-not affil-iate with anyone "just now" and that he would see Somerville on thefollowing Moll.>;lay.Ewing then asked : "Why should we have anoutside union brought in?Why can't we have an independent, onejust our own?"Malko replied : "Well, I don't know what the fellowswant.Some of them want an independent, some want A. F. of L.,and some C. I. O. It is sort' of a mixup. I can't do anything aboutit now."Ewing asked if Malko would not "try to hold them over,"and Malko answered, "Well, I will try." 4Between 70 and 100 employees of the respondent attended themeeting on Sunday, November 19, including Foremen Malko, Cullen,Scotillo,Epps, Paulus, and O'Hare.6 Shea, president of an A. F.of L. union at the Calco Chemical plant in Bound Brook, called themeeting to order and introduced Burns. Burns spoke about the A. F.of L., and answered various inquiries that were made from the floor.After an inquiry and discussion as to the eligibility of foremen, andthe duties of the respondent's supervisory employees, Burns answeredthat the respondent's foremen were eligible to join the Union.At the end of the discussion, a motion was made and passed unani-mously, that the group affiliate with the A. F. of L. The meetingthen elected temporary officers, the following of whom were super-visory employees :Malko as chairman, Scotillo as treasurer, andPaulus as, recording secretary.In addition a committee was selectedto study conditions in the plant and commence the drafting of acontract which the Union would eventually present to the respondent.Applications for membership and cards authorizing the A. F. of L.to serve as the signers' collective bargaining representative were cir-culated among those attending the meeting and were signed by manyof those present.The next morning, on Monday, November 20, Malko went to theplant before the beginning of his shift, to see Somerville, pursuantto his arrangement with Ewing.As he walked through the plant,Malko and Ewing agreed at the hearing as to the general content of this conversationbut not as to every statement.However, their testimony is in disagreement regardingwho instigated the conversation,Malko testifying that Ewing did and Ewing contendingthat Malko did.Ewing also testified that he did not recall making the last two remarksattributed to him above.The Trial Examiner was impressed by the accuracy andcredibility ofMalko's testimony and found as do we, that the conversation occurredsubstantially as detailed above.5Their positions at the plant are discussed hereinafter.Epps and O'Hare left beforethe meeting was over, shortly after the meeting voted to affiliate with the A.F. of L. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDhe saw Somerville meeting with a group of men in the lunch roomand so joined them.Present were Somerville, Ewing, J. S. Cheet-ham, the respondent's office manager, N. G. Major, the stockkeeper,R. P. O'Hare, the general foreman, Paulus and Cullen, foremen, andValentine, Gorski, Oscar, Fisher, Mason, David, and Drift, ordinaryemployees.When Malko joined the meeting, Somerville said to him:"I heard that you were elected president of the A. F. of L." Somer-ville then -asked Malko why the Union was formed, what was backof it, and what action it had taken at the meeting.Malko repliedthat he could not speak for the Union, since it was just organizingbut that he would speak for himself.He said that the men weredispleased about the working conditions; that other plants were get-ting unionized and were paying higher wages but that the respond-ent's employees were always treated badly; that the packing room"always had the worst" and "never did get a break." Somerville,in reply, stated that the respondent "always paid more than-anybodyelse in the vicinity."Malko responded: "Yes, but that was beforethe unions got in.Right now they are below what anybody elsepays." , Some of the men present asked why they had not been ap-proached with the petition and Malko replied that it was becausethey had said, "To he]] with the unions" and were satisfied withplant conditions.When Fisher, one of the employees present, askedMalko about the heading on the petition and accused Malko of"double-crossing" the whole outfit by turning the whole bunch overto the A. F. of L., Somerville remarked, "I don't care what unioncomes into this plant as long as there are level-headed men in theunion.That is all I care." 6voted to apply for a charter ; 10 members signed the application,among them being Foremen Malko, Scotillo, and Paulus.The con-tract committee reported by reading the draft of the contract whichit had prepared with the help of Malko, Shea from the Calco Chem-icalWorkers Union, and sample contracts left by Burns. Severalamendments were offered from the floor and accepted by the meeting.(2.)The activities of MoltrumIn November 1939 Nicholas Moltrum, an employee of the respond-ent at its plant in Kensington, Illinois, near Chicago, was presidentof the Paint, Varnish & Allied Products Industrial Union, hereincalled the Industrial, an unaffiliated union which at various times hadcontracts with the respondent covering its plants at Kensington,6 The findings regarding this meeting are based largely,on Malko's testimony, whichthe Trial Examiner believed and which was not controverted. THE SHERWIN-WILLIAMS' COMPANY267Cleveland, and Dayton, Ohio.During. this period of time, JamesErrington was the assistant general superintendent of the Kensing-ton plant and Stevens was the general superintendent.According to Moltrum's uncontradicted testimony which we credit,as did the Trial Examiner, sometime during the third week inNovember Errington called Moltrum from his work in the plant tothe office and told him that there was some trouble down at BoundBrook, that Sommerville had things in bad shape, and that he (Erring-ton) wanted Moltrum to "run down to Bound Brook and learn whatitwas all about."When Moltrum explained that he could notjustify the expenditure of his union funds for such a purpose, Erring-ton told him not to worry and thereafter gave him $100.Moltrumundertook the mission thus assigned to him by Errington and onTuesday November 28, he arrived at, the Bound Brook plant.Upon inquiry, Moltrum learned that Malko was president of theUnion; went to see Malko at work, and described to him the programof the Industrial to organize all the plants of the respondent.Dur-ing the discussion, Ewing approached the men, asked if Moltrumhad a pass and, on receiving a negative answer, accompanied him toSomerville's office.The testimony regarding Moltrum's conversationwith Somerville is conflicting. In response to Moltrum's question,Somerville stated that he had not been'notified of Moltrum's mission.Moltrum thereupon asked about the "trouble" at Bound Brook.According to Moltrum's testimony, he then told Somerville about theIndustrial, stated that he "wanted to be of benefit to all concerned,"and questioned him regarding the situation at Bound Brook; further,according to Moltrum, Somerville replied that the A. F. of L. wasorganizing the employees and, upon Moltrum's request, gave himthe names of the officers of the Union. Somerville, however, deniedthat he advised Moltrum that the A. F. of L. was organizing theemployees-or that he gave him a list of officers of the Union. In-stead, he testified that Moltrum had a list containing "some names"when he came into the office and later, the same day, called him bytelephone, inquired regarding the addresses of the employees listedthereon, and was furnished this information.Since Moltrum's testi-mony regarding the incident was credited by the Trial Examiner andSomerville's own testimony is in partial corroboration thereof, wefind, as did the Trial Examiner, that Moltrum's testmony regardingthis incident is substantially true.Following his conversation, withSomerville, Moltrum went back into the plant, arranged with Malkotomeet the latter and other officers of the Union on the followingSaturday night, and then departed for Chicago.The following day Moltrum reported back to Errington and VanStone, a vice president of the respondent, told them about the BoundBrook situation, and asked - Van Stone if he should go back to 268DECISIONS- OF NATIONAL LABOR RELATIONS BOARDBound Brook.According to Moltrum's undenied testimony, VanStone replied : "Yes, I think you should . . ." As they parted,Moltrum asked Van Stone for some money for the trip; Van Stonesaid that Errington would take care of it and then left.After somediscussion,Errington gave Moltrum $200.Moltrum, accompaniedby George Mundo, an offcer of the Industrial, proceeded to BoundBrook, where they met Malko, Paulus, Shea, Scotillo, and others onSaturday, December 2, pursuant to the appointment made earlier inthe week with Malko.Moltrum took all the men out to dinner, paid the check of approx-imately $13, discussed unions, and then took them up to his hotel roomwhere he told them more about his union and showed them a pro-posed contract from the Chicago plant and various membership cardsused at the different plants he had organized.He told the groupthat he had "lined up" some of the respondent's plants and that hewanted to organize the rest of the groups.One of the men finallyremarked that Moltrum had come to Bound Brook too late becausethey had already organized and applied to the A. F. of L. for acharter.Moltrum replied, "If I would have know [sic] that, I,would have never come near this place. I would never come downhere if I had known you had sent for your charter already."Hethen explained to the employees present that "he thought maybe hecould get us into his group, because . . . after he had all of hisgroups lined up, he was going to turn around and try to get one bigunit in the A. F. of L." After some further discussion the meetingended.The next afternoon Moltrum and Mundo went to Newark and thenreturned to Chicago.At the plant in Kensington, according toMoltrum's undisputed testimony, he 'reported to Errington on thethe results of his trip, that he "had the East pretty well set up," andhe thought "we had the boys sold."On Tuesday evening, November 28, the Production Club held itsthird meeting of the year in the company lunch room. This clubhad been organized 3 years before on invitations issued by a com-mittee of foremen; its purpose was "to promote a friendly spiritamong the employees, bring about a closer relation between the em-ployees and the officers of the Company, afford all employee's anopportunity to discuss their problems and to learn more about theactivities and the history of the S-W Company family."All pro-duction employees were eligible for membership, upon invitation.However, it was largely composed of managerial, supervisory, and,skilled employees.At the November 28, 1939, meeting, Somerville spoke, according tothe minutes, "exploding rumors of vast profits with facts and theannual financial statement of the Company"; he reviewed the costs .THE SHERWIN-WILLIAMS' COMPANY269of production, overhead, and materials, and announced that the re-spondent's net profit was less than 5 percent of the volume of its busi-ness.He concluded by asking the men "not to believe rumors and toremain sane and sensible."According to Malko's undenied testimony,which we credit, as did the Trial Examiner, during the course of hisremarks Somerville also referred to a union in existence at the Chip-man Chemical Works, a neighboring concern, stating that such union"did not amount to anything, in view of the contract that they got."Somerville testified that upon the conclusion of his remarks lie "openedthe meeting for questions" and an inquiry was directed to him by oneof the employees regarding "Who is Moltrum?" Somerville repliedthat he had "checked" on the recent visit of Moltrum to the plant andhad ascertained that there was an independent union in existence atthe respondent's Chicago plant and that Moltrum was an employee-insaid plant.Somerville then repeated his remark of the, previous weekto the effect that "he did not care what union got into the plant, aslong as they had level-headed men at the head of it"On Sunday, December 3, the Union held its third meeting. Thecharter was delivered and the local union was officially "obligated" by'Burns. -Permanent officers were elected, including Foreman Malkoas president, Foreman Paulus as vice president, Foreman Scotillo astreasurer, and Foreman Epps as recording secretary.The contractcommittee read the latest draft of its proposed contract and furtheramendments were offered from the floor and adopted.The officers ofthe Union were then instructed to ask the respondent for a conferenceand to present the Union's proposed contract.(3)Formation of the IndependentIn the meantime, in the early part of November 1939, several of therespondent's employees began discussing the formation of anotherindependent union.Thereafter, on or about November 29, 1939, oneKolb, a skilled pipe fitter in the respondent's employ, began circu-lation of a "petition" for the Independent.He first went to Malkoand asked if it was all right for him to take the petition around andget signatures "for an independent union."He testified that he askedMalko because he knew that Malko was the head of the Union anddid not wish to create any dissension.Malko testified that he advisedKolb that he had-no authority to give him permission and that, whilehe and Kolb were arguing about the matter, Cheetham, the respond-ent's office manager, walked by the door, and immediately thereafter"the petition stopped circulating."Kolb testified, however, that hecirculated the "petition" in the mechanical department and boiler roomof the respondent's plant after talking with Malko and obtained from10 to 30 signatures thereto. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about the same time 4 employees, Drift, David, Fisher, and Bert-ram, arranged for a meeting of employees, which was held on Decem-ber 6, 1939.Kolb acted as temporary secretary of the meeting;Bertram presided.Bertram opened the meeting by advising the em-ployees present that there would be no loss of jobs by not joiningeither the Independent or the Union.One O'Brien, from the Bakeliteplant nearby, told of the independent union which had been organizedthere and was functioning successfully.Fisher advised the meetingthat the respondent would give "the boys a better opportunity if wego about organizing in a civil way"; that the 175 employees there"would have better fellowship by talking over the problems and havethe committee take them direct to the big boss, so they know of ourtroubles." 7David told of a Massachusetts concern where 3,000 em-ployees had struck for a 5-cent raise in pay; and the company hadmoved its plant to the South, leaving the 3,000 men out of employment.At the close of the meeting the secretary, Kolb, noted the names of 22men who were interested in the organization.The Independent continued to organize and on December 17 heldits next meeting.Bertram, the temporary chairman, announced that28 men had signed membership application cards.Leon Gerofsky,an attorney, addressing the meeting, compared the advantages ofan unaffiliated union with affiliated unions and advised that it wasunlawful for foremen or supervisors to take part in labor organiza-tions.At the close of his remarks, Gerofsky was, by motion of themeeting, retained as counsel for the Independent.Proposed provi-sions for a contract were subsequently discussed and given him forembodiment in the draft that was to be presented later to the re-spondent.The Independent also elected its officers at this meeting.They were : David as president, Drift as vice president, Bertramas secretary-treasurer, and Gorel as sergeant-at-arms.Bertram andFisher were also selected to join with Gerofsky in his representationof the Independent and his presentation of the contract to therespondent.(4)Negotiations between the Union and the respondent; meetingsbetween the respondent and the IndependentOn December 12 or 13 Burns, Malko, Paulus, Epps, Scotillo, andRuss, as representatives of the Union, met with Somerville, Cheetham,and Ewing, who acted for the respondent.There is no serious con-flict in the testimony regarding what occurred at this meeting.Malko introduced Burns to Somerville and also gave Somerville acopy of the proposed contract.Burns spoke of the "merits of theThese quotations are from the minutes of the Independent. THE SHERWIN-WILLIAMS COMPANY271A. F. of L." and of the contract the committee was presenting.Thequestion of the Union's representation of a majority arose and Somer-ville asked if he could see a list of the Union's members.Burnsrefused to supply such a list but offered to have the Union's member-ship records and the respondent's pay roll checked by a certifiedpublic accountant, or by a representative of the Board.Somervilleannounced that the matter of recognizing the Union, or doing busi-ness with it, was beyond his authority as local superintendent andthat he would have to take the matter up with the main office atCleveland.He suggested that the Union leave the proposed con-tract, if it so' desired, and stated that he would confer with his -su-periors and later inform the Union as to the results.The contractwas accordingly left with him.During the conference Somerville asked if foremen had the rightto belong to an A. F. of L. union. Burns asked his committee mem-bers if they were foremen.' They all replied in the affirmative, sayingthat they were foremen, or working foremen.s Somerville statedthat he , could not understand why foremen were included in theUnion and that that was another reason for not then bargainingwith the committee.Burns replied that the men were not foremenbut were, instead, working foremen. - The meeting finally concludedwith the understanding that they would meet again at a later time.After the conference Somerville notified the respondent's mainoffice in Cleveland of the meeting with the Union and of the presenceof foremen acting on behalf of the Union; he also forwarded a copyof the proposed contract, and made some comments on it. The re-spondent's officials in Cleveland then consulted legal counsel, whoadvised the respondent "to inquire into this foremen participation inunion activities."Thereupon, the respondent's assistant manager ofmanufacturing, John Prescott, was sent by the respondent to BoundBrook to make this inquiry.On December 14 Prescott interviewedindividually Foreman Epps, Paulus, Scotillo, and Malko.He in-quired of each man about the Union, the reasons for its formation,grievances and the reasons for and the extent of the. union activityof each man interviewed.According to [Prescott's undisputed testimony, Epps stated that hehad walked out, of the first meeting of the Union without joining,but that subsequently his friends had given him the "cold shoulder,"themen working under him would not talk to him, and that thissituation finally became so distasteful that he sought the advice ofhis immediate superior, O. H. Johnson, who advised Epps to jointhe Union-even though he was a foreman-reminding him of Somer-8In fact, Russ was neither a foreman nor a working foreman. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDville's statement set forth above concerning "level-headed" leadersfor any labor organization of the employees.Prescott testified fur-ther,without contradiction, that Scotillo, upon being interviewed,stated in effect that he thought that the respondent was better offwith a union, with its logical method of handling grievances; thathe had been very active in organizing the Union, had urged his ownmen to join, and discussed with other -foremen how to induce theirmen to become members of the organization.Malko testified that,upon being interviewed by Prescott, he at first insisted that othermembers of the Union be present during the discussion, but relin-quished this position when Prescott assured him that everything was"all right" and that he preferred to talk individually.Prescotttestified thatMalko, when questioned, enumerated a number of theemployees' grievances, stated that he had been influenced in his deci-sion to participate in union activities by the management's expresseddesire for stable leadership of any labor organization of the em-ployees, and that he did not question the "rightness or wrongnessof persuading or influencing the men underneath" him to join theUnion.Paulus, according to Prescott, likewise enumerated severalgrievances of the employees and also stated that he had not questionedthe "rightness or wrongness of -persuading or influencing the menunderneath" him to join the Union.On December 16, Prescott simi-larly interviewed Foreman J. J. Kissida, 0. R. Johnson, F. (Pace,and Joseph Tyska.Of these, only Tyska had joined the Union and,according to Prescott, freely admitted that after joining he had urgedthe men working under him to become members of the Union whentold that it would cost much more to join later.Prescott testifiedfurther that Johnson, although himself not a member, admittedhaving advised Epps to join the Union.We find that the abovetestimony, of Prescott regarding his interviews with various of therespondent's foremen is substantially true.On December 20, 1939, Burns telephoned Somerville and askedwhether the respondent had considered the Union's demand for recog-nition.Somerville told him about Prescott's investigation at theBound Brook plant on December 14 and 16, and advised that he wasawaiting instructions from the main office in Cleveland.On thatsame day, Charlton Ogburn, the Union's counsel, in a letter to therespondent's president, Martin, asked that Somerville be advised todeal with the Union, suggesting that unless this were done, the Unionwould file charges with the Board._On December 21, Gerofsky, Bertram, Fisher, and Drift, repre-senting the Independent, called on Somerville.The Independentclaimed to represent a majority of the employees and demanded ex-clusive recognition as the bargaining agent.Gerofsky had with him THE SHERWIN-WILLIAMS COMPANY273a,stack of the Independent'smembership cards but he did not allowSomerville to inspect them.He presented the Independent's pro-posed contract and there was'some discussion of its various provisions.Gerofsky also stated that foremen were coercing the employees andforcing them to join the A. F. of L.He demanded that the respond-ent notify the foremen publicly that they must discontinue all suchactivity,and requested that it post a notice stating that no foremanwas permitted to take part in union activity, that any attempt by aforeman to influence an employee was without authorization, andthat the employee was released from any obligation to follow thatforeman's suggestions in that particular.Somerville replied that thiswas a highly involved legal matter and that he would seek advicefrom counsel before taking any action.After the meeting Somervillenotified the respondent'smain office at Cleveland of the events tran-spiring at the conference and forwarded a copy of the Independent'sproposed contract.(5.)Further negotiationsAfter a series of communications between Burns and Somerville onthe one hand, and Ogburn and Veach, the respondent's attorney, onthe other, a. meeting was held in New York City on January 10, 1940,in0-burn's office.Russ'Scotillo,Epps,and Burns,together withOgburn, appeared 'as representatives for the Union.Ogburn andVeach conferred first without the Union committee's being present.According to Veach's undisputed testimony, which we credit as didthe Trial Examiner, he advised Ogburn that he had been informedthat a number of the respondent's foremen had organized the Union,and were officers thereof; that it was his understanding that therewas another organization in existence among the employees and thathe anticipated the natural thing would be for this other rival organ-ization, or some organization, to file charges against the A. F. of L.union with the Board if precipitate action were taken; that he wouldbe glad to arrange for the respondent to meet with the Union andinstruct it to proceed with bargaining negotiations "on the substan-tivematters such as wages, . . . leaving for my further study thisquestion of sole bargaining rights, and the question of whether therewas an uncoerced majority in any particular union."Veach thenexplained, with reference to the matter of exclusive recognition, that"there was litigation on this subject, and if it were held that theA. F. of L. had coerced the men through the foremen's participation,even an agreement on the subject of sole bargaining agency would notstand."Although Ogburn did not at any time during his confer-ence with Veach recede from the position that the Union was entitledto recognition as the exclusive bargaining representative of the em-ployees,at the conclusion of Veach's statement regarding the position 274DECISIONSOF NATIONALLABOR RELATIONS BOARDof the respondent relative to granting such exclusive recognition tothe Union, it was mutually agreed between Veach and Ogburn thatVeach would arrange for a meeting between the respondent and theUnion, and that Veach would so advise the committee of the Unionwho were waiting in an adjoining room. The committee was thencalled in and Veach advised it that he understood that the Uniondesired a conference with the respondent and that he had informedOgburn that the respondent would arrange the meeting promptly.There is some conflict in the evidence as to what occurred between theunion committee and Veach thereafter with respect to a proffer ofproof by the Union of its majority representation.Because of ourfindings below it is unnecessary to resolve this conflict.Upon the conclusion of his conference with Ogburn and the unioncommittee, Veach notified Somerville of his conference in Ogburn'soffice where he had met not only Ogburn but also Burns and a com-mittee from the Union, stated that he had not anticipated meetingBurns and the union committee. and suggested that, to demonstratethe respondent's neutrality, he should also see the attorney and a com-mittee of the Independent.Somerville thereupon told Veach to com-municate with Gerofsky.Gerofsky, on receiving Veach's call, hastily summoned the Inde-pendent's committee from the plant and drove them into New YorkCity, where they met Veach.Gerofsky asked for recognition of theIndependent as the bargaining agent and spoke about raising salariesand protecting seniority rights.answer at that time because there were two factions in the plant, theUnion and the Independent, referred to his meeting with Ogburn,and advised that the question of recognition would have to be decidedlater.On January 12, the Independent committee and Gerofsky met againwith Somerville.Gerofsky renewed his demand that the respondenttake action "to eliminate foremen from the A. F. of L." and threat-ened to file charges with the Board alleging the Union to be company-dominated.There was also "considerable talk of the coercion or pres-sure that the foremen were putting on their own men to get them intothe A. F. of L." Somerville reminded Gerofsky of his conferencewith the respondent's attorney on January 10, stating that the matterwas being considered from a legal standpoint, and that the respondentcould take no action until it had received advice from its attorney.On January 15, Burns again telephoned Somerville and asked forexclusive recognition of the Union.Somerville replied that the at-torneys were considering the question and nothing could be done aboutit in the meantime.On January 16, Somerville called a meeting at the plant of variouscompany officials, supervisors, and foremen, including Malko, Paulus, THE SHERWIN-WILLIAMS COMPANY275Scotillo, Epps, and others.Somerville advised the respondent's offi-cials and foremen present at the meeting that "In the last few weeksa great deal of unrest . . . has arisen from union activities in theplant" which the respondent had "seen fit to overlook . . . becausewe do not want anyone to feel that we are trying, to interfere withtheir rights," and that, as a result of this policy, conditions had arisenrequiring correction.Somerville then referred to "conventions heldin the wash rooms," which resulted in "a lot of time wasted," an "ex-change of insults among men and possible threats and refusals towork with different men," and that these practices created ill feelingamong the men, causing a loss in efficiency.He stated that he wastalking to the men present "as part' of the managemeiit of the plant"and that it was up to them to see that this condition did not get "outof -hand" which it was tending to do. Somerville advised the menthat he did not "expect to hear reports of any more of these conven-tions" and reminded them that "each was responsible for his groupof men from the time they come in until they punch out" and that,as foremen, he wanted them to "put a stop to all exchange of insults"and if any of the men under them engaged in such practices "you shoulddo something about it."Somerville stated further that the respond-ent had "no thought of seeing one organization get ahead of another"but that "organization work must be done off the company property."He concluded his, remarks by stating that the situation had reachedthe point where "stern action" was necessary, again reminded the menpresent that they were "responsible for groups" whom they would beexpected to keep "within due bounds," and that "I would like to seean end to all this foolishness because it can do nothing but harm foryou as individuals and the company as a whole."During the courseof his examination at the hearing in this case, Malko, president of theUnion, was questioned regarding the remarks of Somerville- at themeeting.Malko's interpretation of such remarks was that Somervillesaid "there was too much talk going around the plant of union activ-ities; and the work, I believe myself, was suffering, and he believedthat we should stop all talk about union activities because we're liableto get the company into trouble, especially the executive bunch."At about the same time, Ewing, Kissida, O'Hare, Malko, Carlo, andother employees met for their usual Thursday night bowling game.Afterwards they went to a tavern to play some shuffleboard and havea few drinks of beer.During the course of the conversation at thebar, Ewing discussed the Union, asking Malko why he did not dropit.He commented : "There is no use having two unions.You havea union out there, and you do not have to pay dues to any outsider,and the A. F. of L. comes in and has to get some of the money out ofit, and this Independent Union, you do not have to pay that kind ofstuff out."Malko replied that he was only the president of the Union, 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDand it was up to the members to decide what they wanted to do. Ewingsaid: "After all, we should stick together, and it would be better forus if we don't have any outside unions," and asked "What is thematter with the Independent?"Malko did not reply, however, exceptto refer Ewing to Carlo who was standing nearby.Although Ewingdenied making any reference to the Union or regarding the formationof an independent union on this occasion, the Trial Examiner creditedthe testimony of Malko regarding the incident, as we do.We findthat the conversation occurred as set forth above.On January 22, Somerville telephoned Burns but could not reachhim.Thereupon, Somerville addressed a report to N. E. Van Stone,one of the respondent's vice presidents at Cleveland, in which hereferred to the fact that he had just called Burns by telephone butcould not reach him, and then stated :When Mr. Burns comes in to discuss this matter with us thefirst point that he is going to raise will be recognition of theA. F. of L. Union as the exclusive bargaining agency.That rec-ognition I do not see how we can grant as long as the presentsituation exists.We're faced with two unions, each of themclaiming a majority, and I know positively in some cases thatmen have signed on the roll of both. Just how we are goingto determine which unit, if either, is to be recognized as the ex-clusive bargaining agency, I think, should be left to Mr. Veachto handle.The report then proceeded with a discussion of the various provisionsof the Union's proposed contract, Somerville expressing his opinionas to the provisions which the respondent could agree to and thosewhich it could not.At the request of the Union, another conference was held on Feb-ruary 5.N. E. Van Stone, one of the respondent's vice presidents,and Somerville represented the respondent.Burns, Malko, Paulus,Scotillo, Epps, and Russ represented the Union.After some prelim-inary conversation, Malko read the proposed contract paragraph byparagraph, discussion being had on each paragraph as it was read.The union representatives again requested exclusive recognition andthe respondent again referred to the same claim of the Independent.Van Stone announced that the respondent would bargain with theUnion and would also bargain with the Independent, and with anyemployees who came to it individually; that the respondent's door was"always open for everyone who wanted to enter."After furtherdiscussion of the substantive provisions of the Union's proposed con-tract, the conference ended.According to Somerville, whose testi-mony is undenied, and which we credit as did the Trial Examiner, "webroke -up on that paragraph, [dealing with exclusive recognition] THE SHERWIN-WILLIAMSCOMPANY277.with the understanding that we would resume discussion wheneveryou [Veach] were able to get out again to complete your discussionswith Mr., Ogburn."On the following day, February 6, Somerville, acting upon Veach'sadvice, called a meeting of various plant officials, foremen, and su-perrvisors, includingMalko, Paulus, Scotillo, and Epps.Van Stoneaddressed the meeting.He told of the history of the respondent, ofits growth and reputation throughout the world, and of the duty ofmanagement to serve as trustees for the owners.He discussed theproblem of union activities at the plant and said : "One cannot be partof the management and at the same time engage in Union activities.It is up to Somerville and the people of this plant to see that themen who are picked for management make a choice -between theirposition in management and their Union activities. If they are a'part of any outside group, then they are part of that group and notpart of the management."The men attending the meeting were soonthereafter notified by their immediate superiors that they would haveto give up their positions as foremen or discontinue their union ac-tivities and their union memberships.They were given until thefollowing Monday, February 12, to make their choices and reportthem to Somerville or to their immediate superiors.On Sunday, February 11, the Union held its next meeting. Theforemen reported that they had been told to resign froul their fore-manships at the plant or from the Union. - Burns advised them toaccept the respondent's demands upon protest.Thereupon Malko,Paulus, Scotillo, Epps, Buckley,,Sowa, Cullen, Tyska, Rodrigo, andEmmonds resigned.New officers were elected to take the places ofMalko, Paulus, Scotillo, and Epps.By the next day, February 12,the respondent was notified of the choices so made and each manconcerned was retained in his usual position as foreman.On February 20, Burns stopped at the plant and, with a newunion committee consisting of employees Schuyler, Rothstein, andGorski, called upon Somerville.Burns inquired about rumors thatthe respondent was willing to grant a wage increase and again askedfor exclusive recognition.This Somerville again refused:The nextday, the Union filed charges with the Board.B. Conclusions with respect to interference, restraint, and coercionFrom the foregoing `it is clear that the action of Production Man-ager Ewing, on the occasion of his visit to the plant on November17, at night, to talk to Malko, in questioning Malko regarding theUnion, and suggesting that Malko see Somerville and that an unaf-filiated union be formed instead of bringing in an outside group,did not constitute mere advice to a foreman to remain neutral but4332:57-42-voL 37-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDa request that an "inside" union be formed; and therefore constitutedan. unlawful interference with the self-organizational efforts of therespondent's employees.Similarly, Ewing's remarks of like importtoMalko and other employees after the bowling game on or aboutJanuary 16 were intended to defeat the organization of the Union.Somerville's questioning of Malko at the meeting of employees onNovember 20 with respect to the reason for the formation of theUnion and'the action which it had taken at its meetings, together withhis remarks at the November Production Club meeting, "explodingand to remain sane and sensible," and his reference on that occasionto the fact that the union at the Chipman Chemical Works "didnot'amount'to anything," were obviously intended to discourage andrestrain the employees in their efforts at self-organization.More-over,Moltrum's two trips to Bound Brook, at the expense of therespondent, to urge the employees to form an unaffiliated labor unionwas similarly calculated to defeat A. F. of L. organizationsWefind, as did the- Trial Examiner, that by the foregoing acts therespondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The Trial Examiner also found that the investigation conductedby Prescott into the union activity of various of the respondent'sforemen and the respondent's order requiring the foremen to resignfrom the Union or give tip their foremen positions constituted anunlawful invasion of their rights under the Act.For a proper ap-praisal of this finding it is necessary first to examine the evidencein the record relative to the duties and capacities of the foremenwho were principally responsible for the formation of the Union andwho resigned therefrom as a result of the respondent's order.The undisputed evidence discloses that the 10 foremen who acceptedthe alternative of resigninir from the Union are actual foremen asdistinguished from working foremen or "gang pushers."Malko,president of the Union in the beginning, Scotillo, its treasurer, Rod-rigo, Emmons, Sowa, and Tyska are all shift foremen working underGeneral Foreman O'Hare in the finishing department of the respond-ent's plant.Each of them supervises and directs the work of from12 to 15 men under him and, when working on the night shift, is theranking supervisory official of the respondent in the plant.Theirtime is almost entirely devoted to supervision and it is only on rareoccasions in an emergency that they engage in actual manual laborwith other workmen, and then only in a relief capacity for a shorte That Moltrum in fact entertained a sympathy for the A F of L., undisclosed to therespondent,does not, we believe, constitute a defense to the respondent's conductitshould be noted, moreover,that Somerville,in his discussion at the Production Clubmeeting on November 28, 1939, identified Moltrum with the Industrial,an unaffiliated union. 279time.These foremen have the authority to recommend hiring anddischarging; they also have authority to discipline the men workingunder them. In this connection, their authority apparently does notdiffer from that of other of the respondent's more important super-visory officials, since Somerville's undisputed testimony, which wecredit, is to the effect that he alone, of all the respondent's supervisoryofficials at Bound Brook, has the actual authority to hire and dis-charge, the authority of the other supervisory officials being limitedtomaking recommendations in this regard.Also, the 10 foremenunder consideration are consulted by the management relative to themen to be laid off when it becomes necessary to effect a force reductionand their recommendations in this respect are usually followed bythe respondent.In the event of such a reduction in force, unlikeordinary employees, these foremen are not laid off but are retainedin the respondent's employ although their hours of work, on suchoccasions, might be reduced.Their wages are also substantially higherthan those of the employees working under them.Paulus, who wasvice president of the Union, is the respondent's warehouse and ship-ping foreman and, unlike Malko and the others mentioned above, isnot under the supervision of a general foreman but is directly ac-countable to Major, one of the respondent's superintendents.Heis in complete charge of all the respondent's shipping activities andthe 15 to 18 men engaged ,in this work.Of the remaining 3, Epps,secretary of the Union, and Buckley are,subforemen working underForeman Krausche in the copper-products department, and Cullenis foreman of the blending department under O'Hare.While eachof these men has fewer employees working under him, his authorityrelative to such employees is substantially the same as that of theforemen whose duties have been outlined above.From the foregoing, it is clear that the duties and capacities of the10 foremen who were members and officers of the Union are unques-tionably such as to bring them within the realm of management andthus to charge the respondent with responsibility for their activitieswith subordinate employees on behalf of' a particular labor organi-zation.10The evidence is undisputed that Prescott's investigationpreceded by only a few days the complaint of the Independent thatthese foremen were coercing the employees working under them tojoin the Union.,,Moreover, the evidence is undisputed that some ofthese supervisory employees in fact urged the employees under them14 International Associationof Machinists v. N. L. RB., 311 U. S 72n We have found that the respondent,in unlawfully advocating the organization of anunaffiliated union, lent some support to the IndependentIt should be noted, however,that the Independent is not alleged to be company-dominated within the meaning ofSection 8 (2) of the Act Its right to complain to the respondent about the activitiesof supervisory employees cannot, we believe, be challenged. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDto join the Union.Thus, the record is clear that some of the fore-men in question, if not all, were engaged in activities which neces-sarily prevent the employees from making a free choice of their bar-gaining representative.Nor does the fact that these foremen wereeligible to membership in the Union excuse their interference with thefreedom of choice of subordinate employees or, by the same token,relieve the respondent, from its responsibility for their activities inthis connection.The respondent's-requirement that its foremen renounce their unionaffiliation, or suffer demotion was appropriate, we believe, to counter-act their interference with the right of the subordinate employees toself-organization.Under the circumstances here present, we do notbelieve that such action constituted an unfair labor practice.,,We find that the respondent, by investigating the union activityof its foremen, and by requiring them as a result of such investigation,to relinquish their memberships in the Union or to give up their fore-manships, has not interfered with, restrained, or coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.C.The alleged refusal to bargainIt has been found above that the first effort on the part of the Unionto secure recognition as the exclusive bargaining representative of theemployees and to bargain collectively with the respondent occurredon December 12, 1939.On that occasion Somerville questioned theUnion's majority representation and requested proof thereof whichwas refused.He also raised the-question regarding foremen partici-pation in the Union and expressed a doubt concerning the proprietyof the respondent's bargaining with the Union for this reason.Alittle over a week later, on December 21, the Independent met with"Matter of Marshall Field & CompanyandDepartment Store Employees Union,Local291 of United Retail, Wholesale and Department Store Employees of America,C.I.0.,34 N. L.R. B, No.1 ; Matter of General Motors Sales Corporation(General Motors PartsDivision)andInternational Union, United AutomobileWorkers ofAmerica,Local 216,0. 1.O , 34 N. L. R. B., No. 115. Ourfinding here as well as our findings above regardinganti-union statements made by highsupervisory,officials to these same foremen recognizesthe dual capacityof minor supervisory employees under the Act.As employees withinthe meaningof Section2 (2) of the Act they are entitledto exercise the rights guaranteedunderthe ActAsmanagement representatives,however, employersare responsible forthe impactof their supervisory authorityupon the freedom of their subordinates to self-organization.SeeN. L. R. B. v.Skinner & Kennedy StationeryCo., 113 F.(2d) 667(C. C. A. 8),enf'gMatter ofSkinner andKennedy StationeryCompanyandSt.LouisPrinting Pressmen's Union No.6; Inc., et at.,13 N L. R B. 1186;N. L. R.B. v. ChristianBoard of Publication,113 F (2d) 678 (C. C. A. 8),enf'gMatter of Christian Board ofPublicationandAlliedPrintingTrades Council of St. Louis, Missouri,13 N. LR. B. 534.Matter ofWest OregonLumber CompanyandLumber andSawmillWorkers Local UnionNo. 3, International Woodworkers of American,etal ,20 N. L.R B1 ; Matter of TennesseeCopper Companyand A. F.of L.Federal Union No. 21164, 5 NL. R. B. 768;Matter ofFord Motor CompanyandUnited AutomobileWorkers ofAmerica, Local No.325, 23N. L. R. B , No 28;Matter of Crown Central Petroleum CorporationandOilWorkersInternational Union, LocalNo.227, 24 N. L.R B 217. THE SHERWIN-WILLIAMS COMPANY281Somerville, presented a demand for recognition as the exclusive bar-gaining representative of the employees, likewise refused upon re-quest to submit proof of it$ majority representation, and demandedthat the respondent take steps to counteract the activity of the fore-men members of the Union who, it claimed, were coercing employeesworking under them to join the Union.We have reviewed in detailabove the subsequent conferences of the respondent with both theUnion and the Independent at which the issues raised at these firstconferences continued to -remain obstacles to exclusive recognition.Upon the record before us, the respondent was confronted with thedemands of two competing labor 'organizations, both claiming torepresent a majority and demanding recognition as the exclusive bar-gaining representative of the employees involved herein.We do notbelieve that it was incumbent upon the respondent, under the circum-stances, to grant exclusive recognition to either of the two rivalorganizations.t3We find that the record does not support a conclusion that the'respondent has refused to bargain collectively with the Union.Weshall not, therefore, make any finding with respect to the appropriatebargaining unit or the extent of representation by the Union of theemployees therein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section 1 above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.13The Trial Examiner,in finding that the respondent refused to bargain collectively withthe Union,apparently failed to consider the equallylegitimateclaim to recognition of theIndependent and its complaint against theactivityof the respondent's foremen in supportof the Union.We have found that the activitiesof the respondent's foremen interferedwith the self-organization of its employees.An employer may not,of course,take ad-vantage of his own unfairlabor practices to relievehimself ofhis duty tobargain col-lectively with the exclusive representativeof his employees.SeeN. L. R B v.BradfordDyeing4ss'n, 310 U. S 318; NL.R. B. v. ChicagoApparatusCo., 116 F. (2d) 753(C.C. A. 7), enf'gMatterof Chicago Apparatus CompanyandFederationof Architects,Engineers,Chemistsand Technicians,Local 107,12 N. L. R B. 1002.MatterofDixieMotor CoachCorporation,and Sunshine Bus Lines,Inc.andBrotherhood of RailroadTrainmen,25 N L.R B 869. Nordo we thus view the factsin the instant case.As we have noted above, the Independentis not foundto be a company-dominated labororganization within themeaning ofSection 8 (2) of the Actand thus incapable of repre-senting the respondent's employees.Moreover,we have foundthat, throughthe activitiesof the foremen,the Union receivedsome measure of assistanceOur finding that therespondent has not refused to bargainwith the Union within themeaning of Section 8 (5)of the Actis based primarilyupon theexisting claims of two rival labor organizationsand our 'opinionthat under the particularcircumstances presented in the record the re-spondent was not requiredto choose between them. 282DECISIONS,OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Accordingly, and in order to effectuate thepolicies of the Act, we shall order the respondent to cease and desistfrom such unfair labor practices and to post appropriate notices.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following :CONCLUSIONS OF LAW1.ChemicalWorkers Union No. 22215, American Federation ofLabor, and the Independent Labor Union of Employees of Sherwin-Williams Company,are labor organizations,within the meaning ofSection 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed, in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not refused to bargain collectively, withinthe meaning of Section 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, The Sherwin-Williams Company, Bound Brook, NewJersey, and its officers, agents; successors, and assigns shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act;(a) Immediately post notices to its employees in conspicuousplaces throughout its plant at Bound Brook, New Jersey, and main-tain such notices for a period of at least sixty (60) consecutive days THE SHEcRWIN-WILLFAMS COMPANY283from the date of posting, stating that the respondent will not engagein the conduct from which it is ordered to cease and desist inparagraph 1 of this Order;(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has, taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it here byis,dismissed in so far as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (5) ofthe Act. .MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.